Citation Nr: 0821582	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  97-29 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a hiatal hernia.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had served in the Reserve in January from 
February 1988 to October 1989, with active duty for training 
from February to June 1988, July to October 1988, and June to 
July 1989 and in January 1989 and November 1989.  The veteran 
also had active service from November 1989 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the veteran, in his July 2007 statement, 
appears to request that a claim of service connection for a 
back condition be reopened.  This matter is REFERRED to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's cardiovascular disorder has been causally 
linked to service.  

2.  The veteran's hiatal hernia was not incurred in active 
service or active duty for training and is not causally 
related to any incident therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disorder have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for a hiatal hernia 
have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this decision, the Board grants service connection for a 
cardiovascular disorder, which represents a complete grants 
of the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required for this claim.  

As for the claim of service connection for a hiatal hernia, 
in April 2001 and January 2007, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the January 
2007 notice letter postdated the initial adjudication, the 
claim was subsequently readjudicated without taint from the 
prior decisions and no prejudice is apparent.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing VA 
examinations, providing a personal hearing, and obtaining a 
specialized medical opinion.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, injury incurred or aggravated while 
performing INACDUTRA, or acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident occurring during such 
training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as 
cardiovascular-renal disease, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumptive period does not apply to 
ACDUTRA or INACDUTRA, however.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Service Connection for a Cardiovascular Disorder

The veteran contends that his cardiovascular condition is due 
to nerve gas exposure in service.  See, e.g., January 1997 RO 
hearing transcript.  In January 1997, the Department of 
Defense (DOD) sent the veteran a letter informing him that 
chemical weapons were destroyed at "Khamisiyah" during a 
two week period in March 1991  The record indicates that the 
veteran's unit was in the vicinity of Khamisiyah at the time 
of the demolition, and the DOD stated that while, to 
"[their] knowledge, no service member at the time reported 
symptoms associated with acute exposure to chemical agents," 
the DOD was searching for information about possible health 
residuals.  The DOD asked the veteran to report his location 
during the first two weeks after the war, any demolition-
related events he may have observed, and any health problems 
that he thought might be the result of service in the Persian 
Gulf War.  In response to the letter, the veteran stated that 
he was located within five kilometers of Khamisyah within the 
first two weeks after the War, and that he remembered hearing 
chemical alarms sounding and seeing a positive fox vehicle 
detection.  

February 1988 and November 1989 examination records report 
normal clinical findings for the heart and negative histories 
as to palpitation or pounding heart, heart trouble, or pain 
or pressure in the chest.  A May 1992 separation examination 
record reports a history of shortness of breath and pain or 
pressure in the chest, though the record also reports normal 
clinical findings for the heart, a normal chest X-ray, and 
the veteran's negative history of "palpitation or pounding 
heart" and heart trouble.  A September 1992 National Guard 
enlistment examination record also reports normal findings 
for the heart and negative histories as to "heart trouble", 
"pain or pressure in chest", and "palpitation or pounding 
heart".  

A January 1997 private treatment record reports the initial 
diagnosis of a cardiovascular condition, notably a finding of 
a complete left bundle branch block.  See January 1997 Palomo 
record.  See also January 1997 electrocardiogram record.  

A March 1998 VA X-ray record indicates that the heart was 
enlarged with a "CTR" of 17/32.  The impression was 
cardiomegaly, and the interpreting radiologist stated that a 
proper cardiovascular evaluation should be considered due to 
the presence of cardiomegaly and the veteran's clinical 
history of shortness of breath.  

A July 1998 cardiologist's statement reports that the veteran 
had dilated cardiomyopathy and mildly decreased left 
ventricular function.  See Baez Suarez letter.  The 
cardiologist stated that the "exact etiology of [the 
decreased function could not] be estimated" because there 
could be many etiologies, which could be exposure to 
chemicals or any non-chemical etiologies.  

A February 1999 VA examination record reports diagnoses of 
hypertensive heart  disease, complete left bundle branch 
block, and dilated cardiomyopathy with mild biventricular 
dysfunction.  

A March 2007 VA examination record summarizes the evidence of 
record, and the examiner stated that there was evidence of 
chronic congestive heart disease and hypertensive heart 
disease, with onsets in 1997.  After doing a physical 
examination and cardiac work-up, the examiner diagnosed the 
veteran with dilated cardiomylopathy with preserved 
ventricular function, chronic left bundle block, and 
hypertension with evidence of hypertensive heart disease per 
echocardiogram.  The examiner stated that he could not 
determine the etiology of the cardiomyopathy, specifically 
whether the veteran's cardiomyopathy was secondary to in-
service chemical exposure, without resorting to speculation 
because while "it is recognized that some cardimyopathies 
are due to exposure to chemical agents," "it is not certain 
to what chemicals and to what extent" the veteran was 
exposed.  The examiner added, that "by speculation 
[however], it is at least as likely as not that the 
cardiomyopathy is due to exposure to chemicals during 
service."  

In May 2008, the Board received an opinion from a 
cardiologist as to whether the veteran's cardiovascular 
disorder had its clinical onset in service.  See February 
2008 VHA opinion.  The cardiologist stated that he "analyzed 
the case with regards to known and unknown facts, documented 
facts, facts that can be derived from available information, 
the absence of common etiology of the conditions, and the 
presence of known causative agents."  The cardiologist noted 
that June 1992 medical records indicate normal blood pressure 
and a normal chest X-ray.  He also noted that a May 1992 
examination record reported a history of chest pain and 
shortness of breath and that by September 1994, the veteran 
had developed a left bundle branch block, clinical symptoms 
of shortness of breath, and corroborative evidence of 
biventricular dilatation and a fall in the ejection fraction 
to 44 percent by echocardiogram, which established the 
diagnosis of cardiomyopathy.  Finally, the cardiologist noted 
that the evidence indicated possible in-service chemical 
agent exposure in 1991.  

The cardiologist reported that although there is a large list 
of causes for cardiomyopathy, the absence of documentation of 
a few of the most common causes (i.e. viral and alcoholic 
causes) probably excluded them as the underlying etiology.  
He then opined that "in the absence of documented causes of 
myocardial injury and [in light of the] reasonably documented 
evidence of exposure to a toxic chemical agent, after which 
the present disease developed, it can be reasonably concluded 
that" the cardiovascular condition is causally related to 
in-service chemical exposure.  The cardiologist also 
indicated that the May 1992 histories of shortness of breath 
and chest pain were "in retrospect early signs of 
cardiomyopathy and congestive heart failure and were 
connected with [the] current cardiovascular disability."  

The Board finds that service connection is warranted based on 
the in-service histories of chest pain and shortness of 
breath, which have been characterized as symptomatology of 
the current condition, and the medical opinions linking the 
veteran's current cardiovascular condition to in-service 
chemical exposure.  The Board notes that the evidence does 
not clearly establish that the veteran was exposed to 
chemical agents in service.  The evidence indicates that the 
exposure is possible, however, and based on the veteran's 
proximity to Khamisiyah and his competency to report that he 
heard chemical alarms, for this opinion, the Board finds that 
the evidence sufficiently indicates that the veteran was 
exposed to a chemical agent in service.  Consequently, 
service connection is granted.  

Service connection for a Hiatal Hernia

The veteran seeks service connection for a hiatal hernia.  
The veteran has reported that he had problems with acidity in 
service, from March 1991 until separation, and that he 
believed his hiatal hernia developed because he had to eat 
unhealthy food for a long period during service.  See, e.g., 
October 1997 RO hearing transcript.  

February 1988 and November 1989 examination records indicate 
normal clinical findings for the "abdomen and viscera 
(including hernia)" and "mouth and throat" and negative 
histories as to frequent indigestion and "stomach, liver, or 
intestinal trouble".  A May 1992 separation examination 
reports a history of frequent indigestion, shortness of 
breath and chest pain, which the veteran attributed to 
indigestion; a negative history as to hernia; and normal 
clinical findings for the "abdomen and viscera (include 
hernia)"  and "mouth and throat."  A September 1992 
examination record also reports normal findings for the 
"abdomen and viscera (include hernia)" and "mouth and 
throat," and a negative history as to frequent indigestion, 
hernia, and "stomach, liver or intestinal trouble".  

A February 1993 VA examination record reports that the 
trachea was midline; there was no jugular venous distention; 
the digestive system was soft and depressible with no masses, 
visceromegaly or tenderness; and there was no evidence of a 
hernia.  

A January 1997 private treatment record reports a diagnosis 
of gastroesophageal reflux.  See January 1997 Palomo record.  
Subsequently, the RO received another private treatment 
record, dating in September 1994, which reported an 
assessment of a "tiny" hiatal hernia. See Rivera record 
(fluoroscopy and films showed slightly distended thoracic 
esophagus proximal to a tiny hiatal hernia with reflux).  

A March 1998 VA examination record report the veteran's 
history of hiatal hernia with reflux and heartburn since 
1994.  The record indicates that the veteran gave a negative 
history as to vomiting, hematemesis, melena, secretory 
disturbances after meals, and hypoglycemic reactions.  An 
upper gastrointestinal series and barium swallow was done, 
and the results indicated a hiatal hernia with 
gastroesophageal reflux.  The examiner stated that the 
veteran's symptoms consisted of heartburn, which was due to 
the gastroesophageal reflux problem, and which, while 
"associated closely" with hiatal hernia, was not due to the 
hernia.  The examiner also stated that "it had nothing to do 
with environmental hazards or other conditions".  

A March 2007 VA examination record reports the examiner's 
opinion that it the veteran's hiatal hernia was not due to 
in-service diet or exposure to chemicals.  The examiner 
stated that the hernia was an acquired primary condition of 
the esophagus.  

In May 2008, the Board received an opinion from a 
gastroenterologist as to whether the veteran's hiatal hernia 
had its clinical onset in service.  See March 2008 VHA 
opinion.  The examiner stated that it was "not at least as 
likely as not that the veteran's hiatal hernia had its onset 
in service," and that it would be impossible to state that 
the hiatal hernia had a clinical onset in service.  The 
gastroenterologist explained that the veteran has a sliding 
hiatal hernia, and that while the cause of sliding hiatal 
hernias is unknown, it is known that their frequency 
increases with age.  The examiner added that it was not 
likely that the in-service history of shortness of breath and 
chest pain were related to the current hiatal hernia, based 
on the fact that the veteran has a small sliding hiatal 
hernia and that there was no "free [gastroesophageal] reflux 
or mention of mucosal changes in the esophagus on the reports 
of Barium swallows [upper gastrointestinal] series done."  
The examiner also opined that it was not likely that the 
veteran's hiatal hernia was the result of disease or injury 
incurred or aggravated during service.  He noted that there 
was an entity called "post-traumatic diaphragmatic hernia," 
but without a history of blunt trauma (such as during a motor 
vehicle accident) or of penetrating trauma (such as a stab 
wound), it was not possible for him to say that the veteran's 
current hiatal hernia was the result of in-service medication 
or possible exposure to nerve gas.  

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a hiatal hernia.  The 
service medical records from both ACDUTRA and active service 
do not report any findings of hiatal hernia, and the medical 
evidence indicates that a hiatal hernia was not diagnosed 
until approximately two years after separation from service.  
Additionally, the evidence does not contain any medical 
evidence linking the veteran's hiatal hernia to service or 
any incident therein (including exposure to chemical agents) 
but does contain medical evidence refuting such a link, and 
although the service medical records do report a history of 
indigestion, the evidence does not contain any medical 
opinions linking the history of indigestion to the hiatal 
hernia and a VA examiner has opined that the two conditions 
are not connected.  The Board notes that the veteran has 
asserted that a link exists between service and his hiatal 
hernia.  The veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder, 
however; rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, based on the absence of in-service evidence of 
hiatal hernia and the absence of positive nexus opinions, 
service connection must be denied.  


ORDER

Service connection for a cardiovascular disorder is granted.  

Service connection for a hiatal hernia is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


